Order unanimously reversed, with twenty dollars costs and disbursements, and plaintiff’s motion to adjudge the defendant in contempt for non-payment of alimony granted, with leave to the defendant to purge himself of the contempt by paying the arrears of alimony at the rate of five dollars a week; and defendant’s motion to modify the interlocutory and final decrees of divorce heretofore entered herein granted to the extent of reducing the alimony to ten dollars a week as of the 29th day of November, 1938. No opinion. Settle order on notice. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.